Citation Nr: 1740094	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-57 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for a cervical spine condition.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for radiculopathy, right upper extremity associated with cervical spine condition.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1976.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) of the Seattle, Washington Regional Office (RO).   

The Veteran testified before the undersigned Veterans Law Judge in a February 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  


FINDINGS OF FACT

1.  The AOJ denied service connection for a cervical spine condition in June 2009; a private spine examination submitted February 2013 relates to an unestablished fact necessary to substantiate this service connection claim.  

2.  The Veteran was first diagnosed with a cervical spine condition decades after separation from service.

3.  The Veteran has not provided probative evidence to establish an in-service injury or illness related to his cervical spine condition.  

4.  The Veteran has not provided any probative evidence of a medical relationship, or nexus between his cervical spine condition and service.

5.  The Veteran has not provided any probative evidence of a medical relationship, between his cervical spine condition and his service-connected disabilities, or that his service connected knee disabilities caused or aggravated his cervical spine disability.    

6.  The Veteran was first diagnosed with radiculopathy  decades after separation from service, and he is not service connected for a cervical spine disability.

7.  The Veteran's service-connected disabilities include:   s/p total knee arthroplasty, right knee, rated at 60 percent; chondromalacia, left knee, rated at 10 percent; residual scars, left knee associated with chondromalacia, left knee rated at 0 percent; residual scars, right knee associated with s/p total knee arthroplasty, right knee, rated at 0 percent.  

8.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied service connection for cervical spine condition was final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for cervical spine condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for cervical spine condition have not been met.  38 U.S.C.A. §§1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016). 

4.  The criteria for service connection for radiculopathy have not been met.  38 U.S.C.A. §§1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016). 

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

By way of a June 2009 rating decision, the RO denied service connection for cervical spine condition.  The Veteran did not appeal this decision and no additional evidence was timely submitted; therefore, the June 2009 rating decision is final.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.302, 20.1103. 

In order to reopen a finally disallowed claim, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156.  Evidence added to the file since the June 2009 denial includes a private spine examination.  This record is new because it was not previously considered by agency decision makers.  It is relevant to the Veteran's present claim on appeal, as it documents a current spine disability, which the June 2009 decision did not make clear if that fact was considered.  As the evidence received since the RO's June 2009 denial includes new and material evidence, the criteria to reopen and reconsider this claim is met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Cervical Spine Condition

The Veteran asserts that service connection is warranted for his cervical spine condition, as he contends it is a result of his service-connected knee disabilities.  (The knees caused a fall which produced the neck injury/disability.)  

As shown by the treatment records in evidence, the Veteran has a cervical spine disability, first diagnosed decades after separation from service.  There are no competent statements of record to illustrate an in-service disease or injury occurred that produced a cervical spine condition, and the Veteran has not argued this position.  In addition, the Veteran was first diagnosed with a cervical spine condition decades following his June 1976 discharge from service.  Service connection on a direct basis is not indicated.  

The Veteran contends that his knees gave out; causing him to fall, hit his head into the wall, resulting in his cervical spine condition.  The Veteran has provided statements indicating this injury occurred anywhere between 2003 and 2007.  There are no medical treatment records contemporaneous with a fall, although there are treatment records that document the Veteran reported such a history.  None of the records reflect the opinion of any medical provider that there was a link between any fall and the Veteran's underlying cervical spine disability.  For his part, the Veteran is not competent to offer any probative opinion as to the cause of his cervical spine disability.  Absent probative evidence showing a nexus between the Veteran's claimed condition and his service connected knee disabilities, a basis upon which to establish service connection has not been presented.  

Radiculopathy

The Veteran asserts that service connection is warranted for his radiculopathy as he contends it is a result of his cervical spine condition.  A threshold requirement for such a claim is that the condition that caused the disability at issue be service-connected.  Here, the Veteran contends that his cervical spine condition caused his radiculopathy.  The Veteran is not service connected for his cervical spine condition, therefore service connection for radiculopathy is not warranted.  

Total Disability rating based on Individual Unemployability (TDIU)

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that his service-connected disabilities render him unemployable.  His service-connected disabilities include:  s/p total knee arthroplasty, right knee, rated at 60 percent; chondromalacia, left knee, rated at 10 percent; residual scars, left knee associated with chondromalacia, left knee rated at 0 percent; residual scars, right knee associated with s/p total knee arthroplasty, right knee, rated at 0 percent.  His combined rating is 70 percent.  Therefore, the schedular threshold requirement for establishing entitlement to TDIU has been met.  The Veteran does have at least one disability ratable at 40 percent or more and the additional service-connected disabilities bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is for application. 

Here, the Veteran's service-connected disabilities meet the threshold percentage requirements to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a).  It must still be determined whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

In VA Form 21-8940, the Veteran indicated that the last time he worked full-time was in 2009.  He indicated that he worked in automobile sales from August 2004 to August 2009.  He also indicated that he became too disabled to work in August 2009, attributing that to his knees and neck pain.  According to his TDIU application, the Veteran completed 4 years of high school.  

He testified at the February 2017 hearing that when he worked as a car salesman/manager he was always on his feet.  He stated that he worked in that industry from 1976 to 2006 and that is all he is trained to do.  He testified that he cannot stand or sit for long and implied that he has not attempted to secure employment since 2006.  He later responded in the affirmative when his representative asked if has been in employed in sedentary jobs because of his knees. With respect to education and training, he testified that he went to a university for two years, did not graduate and through his many years in the business of selling cars he received many awards. 

In a July 2014 VA examination report, the examiner noted that the Veteran's non-service connected hip and or thigh condition impacts his ability to work as he is unable to sit longer than 30 minutes without changing position, unable to stand for prolonged periods and unable to walk more than 50 feet without stopping to rest. 

The Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  

Here, the evidence shows that the Veteran has been consistently employed from 1976 to 2009.   The last time the Veteran worked full time was in 2009.  He contends he became too disabled to work and attributes it to his knee and neck pain.  Apart from his statements, there is no evidence of record to indicate that the Veteran is unable to work due to his service-connected disabilities, nor has any medical professional opined that his service-connected disorders alone impact his ability to work.  In fact, in the July 2014 VA examination the examiner opined that the Veteran's ability to work is impacted by his non-service connected disabilities and given the stated impact, sedentary employment was not ruled out.  

While it is recognized that the Veteran's service-connected disabilities have some impact on his employability, the 70 percent schedular evaluation contemplates the industrial impairment resulting from his disorders.  

The preponderance of the evidence is against finding his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  




ORDER

The petition to reopen the claim of entitlement to service connection for cervical spine condition is granted.

Service connection for cervical spine condition is denied.

Service connection for radiculopathy, right upper extremity associated with cervical spine condition is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


